Mr. Presiding Justice Gary delivered the opinion of the Court. The appellant is the assignee for the benefit of creditors of Hugh Hughes, administering the assets under the direction of the County Court. May 5, 1893, the County Court entered an order under the last section of the act relating to assignments for the benefit of creditors, “that all proceedings in said estate be discontinued ” and that the surplus, “ the sum of $1,374.60,' be paid and delivered to the said Hugh Hughes.” It does not appear that the appellant has acted upon that order. April 6, 1895, on the application of creditors, theretofore made, the County Court made an order that appellant should “ file a full and complete report of his receipts and disbursements as such assignee, not heretofore reported to the court, within twenty days.” From that order this appeal was taken. The order is not in its nature final, and therefore not appealable. It is, in substance, like a judgment or decree, to account from which an appeal will not lie. Conaut v. Riseborough, 30 Ill. App. 498; Anderson v. Lundburg, 41 Ill. App. 248; Lee v. Zanaway, 52 Ill. App. 23. “ So long as the estate of the insolvent remains to be distributed, the court may repent any former action.” Mowatt v. Cole, 59 Ill. App. 345. The appellee having moved that the appeal be dismissed, the motion is granted.